                     UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                           No. 5:19-CR-515-D-1


UNITED STATES OF AMERICA

      V.                                         ORDER TO SEAL
                                            [DOCKET ENTRY NUMBER 9 9]
DAVID JOVAN MCDONALD,

             Defendant.

     Upon Motion of the Defendant,    it is hereby ORDERED that Docket

Entry Number 99 be sealed until such time as the Court determines that

the aforementioned filing should be unsealed.

     SO ORDERED.   This, the ~ day of    A"j" .s±           , 2021.




                                           JAMES C. DEVER III
                                      United States District Judge




      Case 5:19-cr-00515-D Document 101 Filed 08/23/21 Page 1 of 1
